Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 1 of 32




       IN THE UNITED STATES DISTRICT COURT
       FOR THE MIDDLE DISTRICT OF ALABAMA
                SOUTHERN DIVISION



Thomas Hawthorne and Emory         1:21-cv-00056-RAH-SMD
Newman, individually and on
behalf of all other persons
                                   Original case number:
similarly situated,
                                   89-T-381-S
      Plaintiffs,

Andre Keith,

      Plaintiff-Intervenor,
                                   Complaint in Intervention
Randy Kelley and Janet May,

Plaintiff-Intervenors

vs.

Jaime Harrison, in his official
capacity as National Chairperson
of the Democratic National
Committee, et al.,

      Defendants.
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 2 of 32




                           Nature of the Case

      1.    This case is about the bylaws of the Alabama Democratic

Party. In 1989, African-American voters brought this suit challenging

those bylaws under Sections 2 and 5 of the Voting Rights Act, 52 U.S.C.

§§ 10301 and 10304, and the Fourteenth and Fifteenth Amendments.

The plaintiffs sought various forms of relief aimed at requiring the Party

to give Black voters a greater opportunity for representation on party

governing bodies at the national, state, and county levels based on Black

voters’ presence in the Democratic electorate. The parties settled the

case in 1991 with a consent decree that, among other things, required

the Party to adopt reforms designed to provide full and fair

representation for Black Democrats. In 2019, however, the Party

adopted a new set of bylaws that unraveled those reforms and

undermined Black voting strength in affairs of the Party.

      2.    This complaint in intervention seeks to enforce the 1991

consent decree in this case or, in the alternative, to challenge the 2019

bylaws under Section 2 of the Voting Rights Act. The plaintiff-

intervenors seek declaratory and injunctive relief restoring Black voters’

opportunity to elect Party officials of their choice.


                                      2
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 3 of 32




                        Jurisdiction and Venue

        3.    This Court has original jurisdiction over this case under 28

U.S.C. §§ 1331, 1343(a)(3)-(4), and 2201(a) and 52 U.S.C. § 10308(f).

        4.    Venue is proper in this Court under 28 U.S.C. §§ 90(a)(2)

and 1391(b).

                                  Parties

        5.    Plaintiff-Intervenors Randy Kelley and Janet May are

African-American residents and registered voters in Alabama. They are

former members of the State Democratic Executive Committee of

Alabama. They want to participate in the governance of the Alabama

Democratic Party on an equal basis with other members of the

electorate.

        6.    Defendant Jaime Harrison is the National Chairperson of

the Democratic National Committee. He is sued in his official capacity

only.

        7.    Defendant Democratic National Committee is the governing

body of the Democratic Party of the United States.

        8.    Defendant Democratic Party of the United States of America

is a national political party based in Washington, D.C.



                                      3
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 4 of 32




      9.     Defendant Christopher J. England is the Chair of the State

Democratic Executive Committee of Alabama as recognized by the

Democratic National Committee and the Alabama Secretary of State. He

is sued in his official capacity only.

      10.    Defendant State Democratic Executive Committee of

Alabama is the governing body of the Alabama Democratic Party.

                               Background

      11.    On July 3, 1991, this Court entered a consent decree

resolving the plaintiffs’ outstanding claims regarding the methods of

selecting members of Democratic committees, boards, and

subcommittees at the national, state, and county levels.

      12.    A true and accurate copy of that decree is attached hereto as

Exhibit 1.

      13.    Among other things, the decree required the Chair of the

State Democratic Executive Committee to appoint a reform commission

to propose revisions to the Party’s method of selecting members of party

governing bodies.




                                         4
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 5 of 32




      14.   The stated goals of the proposed revisions, according to the

decree, included providing “full and fair representation for all Democrats

in Alabama, including in particular black Democrats.”

      15.   The decree also required the State Democratic Executive

Committee to consider and adopt reforms proposed by the commission no

later than the 1994 Democratic primary election.

      16.   The terms of the decree were “permanent and binding on the

parties” and expressly provided that resolution of the case “shall be

without prejudice to the rights of plaintiffs and/or other members of the

plaintiff class to institute a civil action to seek enforcement of the terms

of this decree or to assert that future practices of the defendants . . .

violate the Constitution and laws of the United States or the State of

Alabama.”

      17.   Following the entry of the decree, the State Democratic

Executive Committee adopted a set of reforms known as the “Figures

Amendment” to the Party’s bylaws.

      18.   A true and accurate copy of the Figures Amendment is

attached hereto as Exhibit 2.




                                      5
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 6 of 32




      19.   Under the Figures Amendment, each of Alabama’s 105 state

House districts elected two members of the State Democratic Executive

Committee. The Figures Amendment also provided for the addition of a

number of at-large members of the State Democratic Executive

Committee if necessary to ensure Black representation.

      20.   To determine the number of at-large seats to be added, the

Figures Amendment first required the Chair of the State Democratic

Executive Committee, in consultation with the Committee’s Vice-Chair

for Minority Affairs, to calculate the percentage of minority voters in the

most recent Democratic gubernatorial primary election and the

percentage of minorities in the state’s population according to the most

recent federal census. The Figures Amendment then required the Chair

to determine the number of at-large seats needed to bring the percentage

of minorities on the State Democratic Executive Committee up to the

higher of those two percentages. (A later amendment changed the

benchmark election from the gubernatorial primary to the presidential

primary.)

      21.   As a practical matter, the number of at-large seats was

calculated as follows. If, for example, minority voters were 70 percent of



                                     6
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 7 of 32




the Democratic electorate in the most recent presidential election, the

target number of minority members of the State Democratic Executive

Committee would be 70 percent of the 210 members elected from state

House districts, which equals 147. If there were only 112 minority

members elected, the number of at-large seats would be 147 minus 112,

which equals 35 at-large members.

      22.   The Figures Amendment provided that the at-large

members would be selected by a caucus of the minority members of the

State Democratic Executive Committee elected from Alabama’s 105 state

House districts.

      23.   The Figures Amendment remained in place with only minor

amendments, until 2019.

      24.   On August 11, 2018, the State Democratic Executive

Committee held an organizational meeting at which its members elected

a slate of officers that had been endorsed by the Alabama Democratic

Conference, an African-American political association affiliated with the

Democratic Party. Among those elected were Nancy Worley, who is

white and was elected Chair of the State Democratic Executive

Committee, and Randy Kelley, who is Black and was elected Vice-Chair



                                    7
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 8 of 32




of the State Democratic Executive Committee. Voting in the election was

racially polarized, with a supermajority of Black members supporting

the slate of officers endorsed by the Alabama Democratic Conference and

a supermajority of white members supporting a competing slate of

officers.

      25.   The Chair of the Democratic National Committee, Tom

Perez, had opposed the election of Worley and Kelley and had instead

supported the competing slate of officers. Senator Doug Jones, a non-

voting member of the State Democratic Executive Committee, had also

opposed Worley and Kelley and had supported the competing slate of

officers.

      26.   Members of the State Democratic Executive Committee who

had supported the competing slate of officers subsequently lodged a

challenge to the election of Worley and Kelley with the Credentials

Committee of the Democratic National Committee, whose members were

appointed by Perez.

      27.   In February 2019, the Credentials Committee ordered the

State Democratic Executive Committee to hold a new election for Chair




                                    8
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 9 of 32




and Vice Chair and to adopt a new set of bylaws that comply with the

charter and bylaws of the Democratic National Committee.

      28.   The Credentials Committee did not order a new election for

any of the more than ten other officers elected at the August 11, 2018,

organizational meeting.

      29.   Worley later called a special meeting of the State Democratic

Executive Committee for October 12, 2019, for the purpose of adopting a

new set of bylaws.

      30.   After that meeting was scheduled, but before that meeting

was held, however, opponents of Worley and Kelley called a special

meeting of the State Democratic Executive Committee for October 5,

2019, for the purpose of adopting a different set of new bylaws. Perez

and Jones supported efforts to hold the October 5 meeting.

      31.   At the meeting held on October 5, 2019, the State

Democratic Executive Committee adopted a set of amended and restated

bylaws that, among other things, added six additional diversity caucuses

and made significant changes to the method of electing the at-large

members of the State Democratic Executive Committee. Members of the

committee also noticed a second meeting for November 2, 2019, for the



                                    9
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 10 of 32




purpose of electing a new Chair and Vice-Chair and filling other

vacancies created by the new bylaws.

     32.   On October 12, 2019, the State Democratic Executive

Committee held a meeting and adopted a different set of bylaws that

purported to repeal all previous versions, including the bylaws adopted

on October 5. Members of the committee also noticed a second meeting

for November 16, 2019, for the purpose of electing a new Chair and Vice-

Chair and filling other vacancies created by the new bylaws.

     33.   On November 2, 2019, the State Democratic Executive

Committee held a meeting under the October 5 bylaws. After filling the

vacancies created by the new bylaws, members voted to remove Worley

and Kelley as Chair and Vice-Chair. Members then elected defendant

Christopher J. England as Chair and Patricia Todd as Vice-Chair.

     34.   On November 16, 2019, the State Democratic Executive

Committee held a meeting under the October 12 bylaws and re-elected

Worley and Kelley as Chair and Vice-Chair.

     35.   Perez and the Democratic National Committee refused to

recognize the October 12 bylaws or the actions taken at the November 16

meeting of the State Democratic Executive Committee.



                                   10
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 11 of 32




      36.   In December 2019, the Alabama Secretary of State

recognized England as the official chair of the Alabama Democratic

Party, and the Party continues to operate under the October 5 bylaws.

      37.   The October 5 bylaws retain the Party’s existing minority

caucus, which consists of the State Democratic Executive Committee’s

African-American members, and added diversity caucuses for young

members, Hispanic members, LGBTQ+ members, Asian/Pacific Islander

members, Native American members, and disabled members.

      38.   The October 5 bylaws also create diversity goals for each

such caucus to be calculated in purportedly the same manner previously

applied to the minority caucus. That is, the new diversity goal for each

caucus is determined by the higher of two percentages: (1) the

percentage of the targeted constituency in the Democratic electorate in

the most recent presidential primary; and (2) the percentage of the

targeted constituency in the State’s population according to the most

recent data from the Census Bureau. The higher of those percentages is

then applied to the 210 members elected from state House districts to

determine the diversity goal for each caucus, and at-large members are

added to the State Democratic Executive Committee if necessary to



                                    11
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 12 of 32




bring the number of committee members within each caucus up to the

applicable diversity goal.

         39.   The October 5 bylaws also provide that at-large members are

no longer selected by the minority caucus. Instead, they are elected by

the 210 elected members of the State Democratic Executive Committee

from among candidates nominated by the applicable diversity caucus.

         40.   The October 5 bylaws contain an Appendix A which

estimates the immediate impact of the changes in the number of at-large

seats.

         41.   A true and accurate copy of Appendix A to the October 5

bylaws is attached as Exhibit 3.

         42.   As shown on Appendix A, the estimated effect of the changes

was to add 79 at-large seats to the State Democratic Executive

Committee: three to meet the diversity goal for Asian/Pacific Islander

members; zero to meet the diversity goal for African-American members;

seven to meet the diversity goal for Hispanic members; 15 to meet the

diversity goal for LGBTQ+ members; three to meet the diversity goal for

Native American members; and 51 to meet the diversity goal for young




                                     12
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 13 of 32




members. All 79 of the additional at-large members were to be filled by

the elected members of the State Democratic Executive Committee.

      43.    The effect of the October 5 bylaws is thus to dramatically

reduce the influence of the State Democratic Executive Committee’s

existing minority caucus and to increase the influence of the

Committee’s members elected from Alabama’s state House districts.

      44.   Just as when this case was first filed, African Americans do

not have an equal opportunity to elect Committee members from

Alabama’s state House districts, which are predominantly white.

      45.   The October 5 bylaws thus increase the impact of white

voters at the expense of Black voters and dilute Black Democrats’ voting

strength on the Party’s governing bodies.

                                  Relief

      46.   A real and actual controversy exists between the parties.

      47.   The plaintiffs have no adequate remedy at law other than

this action for declaratory and equitable relief.

      48.   The plaintiffs are suffering irreparable harm as a result of

the violations complained of herein, and that harm will continue unless

declared unlawful and enjoined by this Court.



                                     13
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 14 of 32




                               Claim One

      49.   The October 5 bylaws of the State Democratic Executive

Committee of Alabama violate the consent decree in this case by

reducing the influence of the Committee’s existing minority caucus and

by shifting control over the selection of at-large members of the minority

caucus to the Committee’s elected members.

                               Claim Two

      50.   The October 5 bylaws of the State Democratic Executive

Committee of Alabama dilute Black voting strength in violation of

Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301.

                             Claim Three

      51.   The October 5 bylaws of the State Democratic Executive

Committee of Alabama were adopted with the discriminatory purpose of

diluting Black voting strength in violation of Section 2 of the Voting

Rights Act of 1965, 52 U.S.C. § 10301, and the Fourteenth and Fifteenth

Amendments to the United States Constitution.




                                    14
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 15 of 32




WHEREFORE, the plaintiff-intervenors respectfully pray that this

Court:

         (1) assume original jurisdiction over this case;

         (2) enter a declaratory judgment that the October 5 bylaws of the

         State Democratic Executive Committee of Alabama violate the

         consent decree in this case;

         (3) enter a declaratory judgment that the October 5 bylaws of the

         State Democratic Executive Committee of Alabama violate

         Section 2 of the Voting Rights Act and the Fourteenth and

         Fifteenth Amendments to the United States Constitution;

         (4) enjoin the defendants from failing to amend the relevant

         provisions of the bylaws in a manner that complies with the

         Consent Decree, the United States Constitution, and Section 2;

         (5) order the defendants to conduct an immediate organizational

         meeting to implement the amended bylaws, including the

         nomination and election of officers and at-large members of the

         State Democratic Executive Committee;




                                        15
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 16 of 32




      (6) award the plaintiff-intervenors the costs of this action together

      with their reasonable attorneys’ fees and expenses under 52

      U.S.C. § 10310(e) and 42 U.S.C. § 1988; and

      (6) retain jurisdiction of this action and grant the plaintiff-

      intervenors any further relief which may in the discretion of the

      Court be warranted and proper.




                                    16
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 17 of 32




Respectfully submitted this 13th day of August, 2021.



Fred F. Bell
Alabama Bar No. 0299B50F
1015 South McDonough Street
Montgomery, Alabama 36104
Telephone: (334) 303-0719
Email: ffbell@netzero.com

Mark Sabel (SAB004)
Sabel Law Firm, L.L.C.
P.O. Box 231348
Montgomery, AL 36123
Phone: (334) 546-2161
Email: mksabel@mindspring.com

/s/ Bryan L. Sells
Bryan L. Sells*
Georgia Bar No. 635562
The Law Office of Bryan L. Sells, LLC
PO Box 5493
Atlanta, Georgia 31107-0493
Telephone: (404) 480-4212
Email: bryan@bryansellslaw.com

* Admitted Pro Hac Vice

Attorneys for the Plaintiff-Intervenors




                                    17
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 18 of 32




                     CERTIFICATE OF SERVICE

      I hereby certify that on August 13, 2021, I served the foregoing

document by U.S. Mail, first-class postage prepaid, on the following

parties:

Thomas Hawthorne
601 Cotton Ridge Lane
Dothan, AL 36301

Emory Newman
212 W. Washington Street
Abbeville, AL 36310

Andre Keith
<address currently unknown>


      I further certify that I electronically filed this document with the

Clerk of the Court using the CM/ECF system, which will give notice of

the filing to the following attorneys of record:


Barry Alan Ragsdale
Dominick Feld Hyde, PC
1130 22nd Street South, Suite 4000
Birmingham, AL 35205
bragsdale@dfhlaw.com
Counsel for Christopher J. England, as the Chair of the State Democratic
Executive Committee of Alabama, and State Democratic Executive
Committee of Alabama




                                     18
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 19 of 32




Anil A. Mujumdar
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, Alabama 35206
anil@dagneylaw.com


Elisabeth C. Frost
Marc. E. Elias
Perkins Coie, LLP
700 14th Street NW
Washington, D.C. 20005
efrost@perkinscoie.com
melias@perkinscoie.com


Sarah R. Gonski
Perkins Coie, LLP
2901 N. Central Avenue
Phoenix, Arizona 85012
sgonski@perkinscoie.com


Counsel for the Democratic National Committee and Jaime Harrison, as
Chair of the Democratic National Committee




                                  19
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 20 of 32
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 21 of 32
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 22 of 32
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 23 of 32
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 24 of 32
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 25 of 32
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 26 of 32
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 27 of 32
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 28 of 32
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 29 of 32
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 30 of 32
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 31 of 32
Case 1:21-cv-00056-RAH-SMD Document 47 Filed 08/13/21 Page 32 of 32
